Citation Nr: 1209309	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  008-16 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to an initial compensable rating for right inguinal hernia repair.

3.  Entitlement to an initial compensable rating for status post myomectomy for fibroid tumor.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from June 2000 to June 2006.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.

In her substantive appeal and other correspondence of record, the Veteran indicated that she is receiving ongoing treatment for her disabilities at VA and from Dr. John A. Porter.  None of these records have been obtained.  When reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 37 (1990).  These records should be obtained in compliance with VA's duty to assist.  

In addition, the VA examiner who conducted the June 2006 VA examination did not provide an opinion regarding the currently diagnosed lumbar spine disability.  As such, a new examination is necessary.  Also, since additional medical records are being obtained, the service-connected inguinal hernia and fibroid tumor disability should be assessed for their current level of disability.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file copies of the Veteran's complete VA treatment records, dated since June 2006.  

2.  After securing the appropriate medical release, obtain and associate with the claims file copies of the Veteran's complete treatment records from Dr. John A. Porter, of Montgomery, Alabama.  

3.  Thereafter, schedule the Veteran for a VA orthopedic examination of her back.  Any indicated tests should be accomplished.  The examiner should review the claims folder in conjunction with the examination.  

The examiner should identify all current back disorders found to be present.

The examiner should provide an opinion as to the likelihood that the Veteran's pre-service back disorder underwent a permanent increase in severity during her active service from June 2000 to June 2006.  

If the Veteran's pre-service back disorder underwent a permanent increase in severity during service, was the increase in severity due to the natural progress of the disease, or beyond the natural progress of the disease?  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

4.  Schedule the Veteran for an appropriate VA examination of her service-connected inguinal hernia.  Any indicated tests should be accomplished.  The examiner should review the claims folder in conjunction with the examination.  

The examiner should indicate if the Veteran has a recurrent hernia which is readily reducible and well supported by a truss or belt; is not well supported by a truss or not readily reducible; or not well supported under ordinary conditions and not readily reducible and considered inoperable.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

5.  Schedule the Veteran for a VA genitourinary examination of her service-connected status post myomectomy for fibroid tumor.  Any indicated tests should be accomplished.  The examiner should review the claims folder in conjunction with the examination.  

The examiner should indicate if the fibroid tumor requires continuous treatment; or is not controlled by continuous treatment.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

6.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner(s) for completion of the inquiry.

7.  Finally, readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

